Citation Nr: 0739843	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-34 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lymph node 
disability.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right orchiectomy, secondary to embryonal cell carcinoma of 
the testicle claimed as due to Agent Orange exposure.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for diverticulitis.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for cardiovascular 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  He served in Vietnam with the United States 
Marines Corps and was the recipient of the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from ratings decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

These issues, along with the issue of entitlement to an 
effective date earlier than May 2, 2002, for a grant of 
service connection for PTSD, were denied in a June 2006 Board 
decision.  The four issues listed on the first page of this 
decision were vacated and remanded by the United States Court 
of Appeals for Veterans Claims (Court) in July 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 2007 Joint Motion for Partial Remand indicates that 
these issues should be remanded for the Board to ensure that 
adequate notice under 38 U.S.C.A. § 5103(a) is provided to 
the veteran, followed by a readjudication of the veteran's 
claims by the RO, and a return to the Board of any claims 
that the RO does not fully grant on appeal.  The Joint Motion 
was adopted in a July 2007 Court order.  The Joint Motion 
specifically indicated that the veteran was not properly 
given notice that he was free to submit any other evidence he 
had in his possession that may be relevant to his claims, nor 
was he told, as to his new and material evidence claims, what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denials of reopening on 
these claims.  The motion indicated that it was therefore 
error for the Board to conclude that the duty to assist the 
veteran had been met.

As such, the Board remands this case for compliance with the 
Court's order to ensure that the duty to assist the veteran 
has been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for lymph 
node disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen his claims; 

(2) notifies the veteran of the reasons 
for the June 1996 denial of service 
connection for testicular cancer (it was 
determined that testicular cancer was not 
related to service, including herbicide 
exposure, and was not manifested until 
many years after service); 

(3) notifies the veteran of the reasons 
for the September 1996 denial of service 
connection for cardiovascular disability 
(it was determined that cardiovascular 
disability was not related to service, 
including herbicide exposure, and was not 
manifested until many years after 
service); 

(4) notifies the veteran of the reasons 
for the May 1997 denial of service 
connection for diverticulitis (it was 
determined that diverticulitis was not 
present in service or otherwise related 
to service); and 

(5) notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claims.  This notice is 
outlined by the Court in Kent, supra.  
The notification letter should also 
advise the veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

3.  After the veteran has been given 
complete notice under 38 U.S.C.A. 
§ 5103(a) and Kent, please readjudicate 
the claims on appeal.  If any available 
benefit is denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



